Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 1 of 17 Page ID #:5




             EXHIBIT "1"
1390564v.1
     Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 2 of 17 Page ID #:6




                                                                                                                                                       SUM-100
                                                                                                                           FOR Coda('USE ONLY
                                          SUMMONS                                                                      4301_0 PARA (LSO OELA C0 741
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):                                                                                   [---      FIL D
                                                                                                           SUPF-RIOR COURT EOF
                                                                                                                               CAUFORNIA
                                                                                                            COUNTY OF SAN BERNA.R0040
  AMAZON.COM, INC., and Does l through 25                                                                    &AN BERNARDINO DISTRICT
                                                                                                                        JUL 2 5 20t9
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
  BOBBY WATKINS
                                                                                                             azati             $    6-11.e.pr,
                                                                                                                           tiE HARNESS, DEPUTY

  NOTICE) You have been sued. The court may decade against you without your being heard unless you respond within 30 days Read the information
  below.
     You have 30 nril PNDAR DAYS after this surrreorts and legal papers ore served on you to the a written response at this court and have a copy
  served on the plaintiff. A totter or phone calf wilt net protect you. Your written response must be in proper legal form if you want the court to neer your
  ease. There may be a court form that you can use for your response. You can find these court roma and more Information at the California Courts
  Cane Self-Help Center (www.courtinface,goviseffh00), your county law library, or the courthouse nearest you. If yeu cannot pay the filing fee, ask
  the court dm* for a fee waiver form. If you do not file your response on time. you may lose the case by default, end your wages. money. and property
  may be taken without ("Ether warning from the court
     There are other legal requirements. You may want to call en attorney sigh( away. If you do not know an attorney, you may want to call an attorney
  referral service, if you cannot afford an attnrney. you may be eligIbla for free legal services horn a nonprofit legal services program. You can locate
  these nonprcri3 groups at the California Legal &Mom Web site (www.lawboipcalifrimia.org), the California Courts Online Self-Help Center
  tureerecourffeerce.pererseelfhalp), ce by =hiding your local court or county bar association. NOTE: The court has a statutory lien for wek.red fees and
  costs an any settlement or arbitration award of $10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  JAVISOf Lo hen domandode. S,1no respond& denbo do 30 dies, la aorta puede deddir en su contra sin escucher su version Lea la rnforrneardn
  continuer:kin
    Pena 30 DIAS DE CALENDAR* dew/yes do gue to entreguen eats crfaciday impales legalos pare ptesonfar one respuesla pot OSVila on oils
  carte y hecer quer se or    re arra =pie el darnandarde Una Cade o use Ramada teififfoaCa no lo reprogram Su nespuesta par escrilo hew quo ester
 on kr-rnato legalcorrect° sl dosea qua peD099.1) a i CLOSO en la code- Es poSble clue hays un formulanic qua ratedpuede user pore su ',musses.
 Prude encoarar cams tomullerfos de la carte yawls into:Towbar? en el Centre de Ayucle do fas Codes de California (iwrw.sucede.ca.gov), on la
 bfblioloca de !oyes dam concledo s en is =toque ta quack, max come SiIre puede PEW(' le cucrra do Wilsonreads, Pidu at Seaeter%) de is code
 qua ha dd un fonnuterio de wonder, dopogo de moles, Si no Annual* su rusedus!e a Gempa, Work Perder et cos* poi tosteneremerde y le code le
 postal queer se weirdo, downy Dienes sin mks adverfcauda
   Hay afros requisites legatos. Es recomondable qua liana a un ebogado inurOCklierriOilta SiIVO dowse a un obogado, puede Marmara ea sat           du
 remisidn a abogedos. Sino puede pager aim abogado, as posible quo curnola con los reguislospate obfanat sonti6os tagaros oretudos do tin
 programa de serviolos legatos sin fines de krone Puede encontrar esios gropes sin Ones ale lucre en el silk, web de California Legal Services.
 (eerwciawheipostifomia.org), en el Centro de Ayucte do las Corns be California, Pinim.sucorte.ca,gow o poniertdese en conlacr0 con fa coda oaf
 cote& de ebogados locales. A VJSO: Par lay, la Dino Hone de/adios racier/ler faa cantos yips castes furriness par imp:snot in gravamen sabre
 cualquior rocuporaciOn do S160110 6 ants do valor recibido afecflante tin acuordo o tine conceSiOn de arbdrare on on c-oso de dorecho the. Trene oue
 pager er gravamen do le code antes de clue ;a coop puede des:whet of caso.
The name and address of the court Is:
(El Timbre y direcciOn de fa code es): San Bernardino JuStice Center                                     rAtBDS 1 9 2 1 3 4 0
 Superior Court of California, County of San Bernardino -
 247 West Third St., San Bernardino, CA 92415
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is.
                                                                                                                         PF X
(E/ 'sombre, is direccidn y el namero de feldlonn del abagado del demandanie o del domandente quo no Ilene abcgado. es):
 Matthew Taylor Esq. Vaziri Law Group 5757 Wilshire Blvd. Ste 670, Los Angeles, CA 90036;(310) 777-7540

DATE:                                                                         Cleric by           JACQUELINE HARNESS                             . . Deputy
(Fecha)                     IL S 6 109                         •   (Semiotic)
(Far proof of service of this summons, use Proof of Service of Summons (form
                                                                                                                                                     (A Outgo)
                                                                                POS-D10).)
(Pont PrUebe de ant age do este citation use el formulerio Proof of Service of Summons, 030s-010p.
                                NOTICE TO THE PERSON SERVED: You are served
 f5EALI
                               1. (- 1 as en individual defendorn.
                               2. ED as the person sued (refer the fictitious name of (specify):




       ,e4                          3, (Zr     on behalf of (specify): 0 -1\--)\

                                        under: (.2=f(CCP 418.10 (corporation)
                                               f     CCP 416.20 (defunct corporation)
                                                                                           Z,

                                                                                             F- 1
                                                                                             Ep
                                                                                                                             —v 1 L •

                                                                                                                 CCP 416.60 (minor)
                                                                                                                 CCP 416.70 (conservatee)
                                               r-- 1 CCP 416.40 (association or partnership) Q                   CCP 416.90 (authorized person)
                                                         other (specify):
                                   4.          by personal delivery on (date):
                                                                                                                                                      P,. 6, 1 tart
F.° AdoplA0 Mr P4Pdoicry Use
 .Lucid Cowl corral-ix                                               SUMMONS                                                 Cube N Can' Ptocoluro in -I 1 t'  ear
 SUM-tea leer AO, r. 20391                                                                                                                   w..4..ocurint.:n.pet•
     Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 3 of 17 Page ID #:7




                                                                                                                                 PAD-P14101
  j_...4_11:1011,1k- e OR PARTY YtfTWOIJI An oNN EY Wm.. Slabs Ba, WOW ,rd webassr                           FOR COURT   usramtv
       Matthew Taylor (SBN 252556)
       VAZIRJ LAW GROUP, Ape.
       5757 Wilshire Blvd, Ste. 670
       Los Angeles, CA 90036      •
                        310-777-7540
              TELEPHME Wa                       FAX NO. (01203m# 310-777-0373
                        mtaylor a. vuzirilaW.con1
    C4.441. ADORESS IOONteo

     Arromcv rut tNyive Plaintiff OBBY WATKINS
   summon COURT OF CALIFORNIA, COUNTY OF San Bernardino
        srum ',somas 247 West Third St.
           NIAILDR3 AboRgSS:
          cnv ANO 213, CODE San Bernardino, 92415
             'mulct+ faur. San Bernardino Justice Center                                                   FILED
                                                                                                   SUPERIOR COURT OF CALIFORNIA
              piAirt-nFr- Bobby Watkins                                                                COUNTY OF SAN BEFINAAff0
                                                                                                        SAN BERNARDINO DISTRT

             DEFENDANT: Amazon.corn, inc., and                                                                 JUL 2 6 2019

   El DOES 1 TO 25                           inclusive
   COMPLAINT—Pervonal Injury, Property Damage, Wrongful Death
                                                                                                                      MANUS, .1'
       I 1 AMENDED (Number):
   Type (chock all that apply):
          MOTOR VEHICLE ni OTHER (spec f)): Premises Liability
          =1 Property Damage ICI Wrongful Death
             Personal injury        r-- 1 Other Damages (specify).
  Jurisdiction (check all that apply):                                                        GAGE PAXABER
  El ACTION ISA LIMITED CIVIL CASE
        Amount demanded rl           does not exceed $10,000
                              ni exceeds $10,000, but does not exceed $25,000
       ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
  ED ACTION IS RECLASSIFIED by this emended complaint
       =     from limited to unlimited
             from unlimited to Unified
                                                                                              CIV DS 1 9 2 1 3 4 0
 1. Plaintiff (name or narnee): Bobby Watkins
    alleges causes of action against defendant (name or names):
    Amazon.com, Inc., and Does I - 25, inclusive
 2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
 3. Each plaintiff named above Is a competent adult
    a,       except plaintiff (name):                                                                                                 ?FAX
             (1) El a corporatIrm qualified to do business in California
             (2) El en unincorporated entity (describe):            •
             (3) El a public entity (descrbe):
             (4) ni a minor Q           en adult
                        (a) =     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b) =     other (specify):
             (5) 71 other (specify):
    b. El       except plaintiff (name):
                (1) r---1 a corporation qualified to do business in California
                (2) ED an unincorporated entity (descsibe):
               (3) El a public entity (describe):
               (4) r-- 1 a mince Q        an adult
                          (a) =I for whom a guardian or conservator of the estate or a guardian ad (Item has been appointed
                          (b) r ---7 other (spedFy):
               (5) Ei other (spec*:
   ED Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                     rags 1   or 3
 FrymtlasruradkrOPN, WW.
  JudostCD.r.refCa”am..4
                                                        COMPLAINT—Personal Injury, Property                      cod. d CiA Priscretry, 5 425.12
                                                                                                                           mwd.             vor
                        2700
PLAP1071 IRar. Jona"), 1,                                    Damage, Wrongful Death
                 Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 4 of 17 Page ID #:8




                                                                                                                                    PLO-P1-01:11
                                                                                                        CASE NtihneWRI
          sliORT TITLE;                                                                                                                           1
  '       Watkins v. Aniazon.com, Inc.
      r
      I

      4. I        I Plaintiff (Herne):
                    Is doing business under the fictitious name (specify):

              and has complied with the fictitious business name laws.
      5. Each defendant named above is a natural person
         a. 77 except defendant (name) Amazon.com, Inc.                       c. in   except defendant (name):
                 (1)     j a business organization. form unknown                      (1) rn a business organization, form unknown
                 (2) M     a corporation                                              (2) Li   a corporation
                 (3)        r 1 an
                              unincorporated entity (describe):                       (3) [ J an unincorporated entity (describe):

                      (4)            a public entity (describe):                      (4) 1- 1 a public entity (describe):
                      (5) =          other (specify):                                 (5) ED other (specify):




          b. I-     1 except defendant (name):                               d. rn    except defendant (name):
                      (1) =    a business organization, form unknown                  (1) F - 1 a business organization, form unknown
                     (2) F- 1a corporation                                            (2)       a corporation
                     (3) En an unincorporated entity (describe):                      (3) I- 1 an unincorporated entity (describe):

                      (4) =          a public entity (describe):                      (4) I   I a public entity (describe):

                      (5) 1:=1 other (specify):                                       (5)      other (specify):


          (1       Information about additional defendants who are not natural persons is contained In Attachment 5.

  6.           The true names of defendants sued as Does are unknown to plaintiff.
               a, E:3 Doe defendants (specify Doe numbers): 1 to 25                          were the agents or employees of other
                        named defendants and acted within the scope of that agency or employment.
           b.     (.r I Doe defendants (specify Doe numbers): 1 to; 25                         are persons whose capacities are unknown to
                        plaintiff.
 7.        [        Defendants who are joined under Code of Civil Procedure section 382 are (names):




 8.        This court is the proper court because
           a. ED at least one defendant now resides In its jurisdictional area.
           b. ED the principal place of business of a defendanticorporation or uhIncorporated association is in its jurisdictional area.
           c. Q     injury to person or damage to personal property occurred in its jurisdictional area.
           d. 71 other (specify):




 9.       El Plaintiff Is required to comply with a claims statute, and
          a. F- 1 has complied with applicable claims statutes, or
          b. ni is excusedfrom complying because (specify):




PLO-P1.001 [Rev, January 1, 20071                         COMPLAINT—Personal Injury, Property                                        Page 2 oft
                                                              Damage, Wrongful Death
               Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 5 of 17 Page ID #:9




                                                                                                                                  PLD-PI-001
                                                                                                       CASE NUMBER;
      SHORT TITLE
       Watkins v. Amazon .coln,

    10. The following causes of action are attached end the statements above apply to each (each complaint must have one or more
         causes of action attached):
        a. E:D Motor Vehicle
        b.       r- i
                 General Negligence
                 Intentional Tort
        d. 1- 1 Products li ability
        e. E - 1 Premises Liability
        f. ffl Other (specify):




   11. Plaintiff has suffered
       a.         wage loss
       h. El loss of use of property
       c. I 1 hospital and medical expenses
       d.         general damage
       e. 7 - 1 property damage
       f. 77 loss of earning capacity
       s. J r I other damage (specify)_
                         Future medical expenses; future pain and suffering


   12. I           The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.     [ I listed in Attachment 12.
        b.     f---1 as follows:




  13. The relief sought in this complaint is within the jurisdiction of this court.



 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
     a. (1) I .11 compensatory damages
        (2) 1- 1 punitive damages
        The amount of damages Is (in cases for personal injury or wrongful death, you must check (1)):
        (1) rn according to proof
        (2) ni in the amount of: S

 15. Li          The paragraphs of this complaint alleged on Information and belief are as follows (specify paragraph numbers)
                 Prem1-1, Prem. L-2 and GN-1

Date; July         24, 2019

 Matthew Taylor, Esq.
                                  (TYPE OR PRINT NAME)                                       (SIGNATURE OF LAN oFP OR ATTORNEY)

Pl. 0411-001 ploy. Janutry 1, 2007)                      COMPLAINT—Personal Injury, Property                                       PAge J of 3
                                                             Damage, Wrongful Death
           Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 6 of 17 Page ID #:10




                                                                                                                                        PLO-Pi-001(4
                                                                                                       CASE NUMBER
      SHORT TITLE:
      Watkins v. Amazon.com, Inc.

             First                                   CAUSE OF ACTION—Premises Liability                                        Page             4
                              (number)
             ATTACHMENT TO El Complaint                  FT Cross - Complaint
             (Use a separate cause of action form for each cause of action.)

            Prem.L-1. Plaintiff (name): Bobby Watkins
                        alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                        On (date): July 30, 2017                           plaintiff was injured on the following premises in the following
                              fashion (description ofpremises and circumstances of injury):
                              DEFENDANT(S) negligently maintained the premises of the Amazon Fulfillment Center
                              operated by Amazon.com, Inc. at 2125 San Bernardino Ave., San Bernardino, CA 92408, such
                              that they allowed a liquid and/or slippery substance to remain on their floor to create a hazard
                              for its patrons. DEFENDANT(S) failed to adequately inspect, maintain and/or make their
                              premises reasonably safe. DEFENDANT(S) knew or should have known of the dangerous
                              condition prior to Plaintiffs fall, but failed to take any action to clean or warn Plaintiff thereof.
            Prem.L-2.          I=1 Count One—Negligence The defendants who negligently owned, maintained, managed and
                                   operated the described premises were (names):
                                      Amazonxont, Inc.

                                     =I       Does l                 to    25
           Prem.L-3.           ED Count Two—Willful Failure to Warn [Civil Code section 8461 The defendant owners who willfully
                                  or maliciously felled to guard or warn against a dangerous condition, use, structure, or activity were
                                  (names):



                                              Does                   to
                                     Plaintiff, a recreational user, was   0    an invited guest El    a paying guest.
          Prem.L-4.            E7 Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                     on whICh a dangerous condition existed were (names):



                                                     Does                  to
                                      The defendant publiC entity had El actual 0
                                     a. I:7                                                     constructive notice of the existence of the
                                      dangerous condition in sufficient time prior to the injury to have corrected it.
                             b. 0     The condition was created by employees of the defendant public entity.
          Prem.L-5. a. I — I Allegations about Other Defendants The defendants who were the agents and employees of the
                             other defendants and acted within the scope of the agency were (names):



                                          Dose                      to
                         b.   71 The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                 I- 1 described In attachment Prem.L-5.b El as follows (names):


                                                                                                                                              Pur I u:
  Farm Apprmucl for OptiOnuf USu
    sucudar Ca$ st       orn0                    CAUSE OF ACTION—Premises Liability                                       Code of CMI Procedure § 425.12
PLO-PI-001(4) per Axnusuy 1, 2007)                                                                                                  vArw.courfnfac.uov
          Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 7 of 17 Page ID #:11




                                                                                                                                  PLD-Pi-001(21
                                                                                                    CASE NUMUER




  1
       SHORT TITLE:
       Watkins v. Amazon.com, Inc.


              Second                                CAUSE OF ACTION—General Negligence                                      Page            5
                            (number)

             ATTACHMENT TO I=                  Complaint        Cross - Complaint

             (Use a separate cause of action form for each cause of action.)

             ON-1. Plaintiff (name): Bobby Watkins

                       alleges that defendant (name);      Amazon.com: Inc.



                                   1- 1 Does    I               to   25

                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date): July 30,2017
                      at (place): Amazon Fulfillment Center 2125 San Bernardino Ave., San Bernardino, CA 92408
                      (description of reasons for liability):
                      DEFENDANT(S) negligently maintained the premises of the Amazon Fulfillment Center
                      operated by Amazon.com, Inc. at 2125 San Bernardino Ave., San Bernardino, CA 92408, such
                      that they allowed a liquid and/or slippery substance to remain on their floor to create a hazard for
                      its patrons. DEFENDANT(S) failed to adequately inspect, maintain and/or make their premises
                      reasonably safe. DEFENDANT(S) knew or should have known of the dangerous condition prior
                      to Plaintiffs fall, but failed to take any .action to clean or warn Plaintiff thereof




                                                                                                                                       Pop.1 of 1
  Fu.” Approved for Oolionel uoo                                                                                       Coda of C ?moo:we 4.25 12
   Ara Ina7 C,ounoll of CokforNa               CAUSE OF ACTION—General Negligence                                               wwK ownonio ea
PLD'id701(2) Rev. January 1, man
     Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 8 of 17 Page ID #:12




                                                                                                                                                   CM-Olc
  _.:02.rroRag Y oft mom e, notriarigtetEtjruary Woes nutstrw, er4 eiddi AC                                            FOR COURT USE ORLY
        Matthew Taylor, Esq.ISBN 251550
        Vaziri Law Group                                                                                                 FILED
        5757 Wilshire Blvd.. Suite 670                                                                     SUPERIOR COURT OF CALIFORNIA
        Los Angeles, CA 90036                                                                               COUNTY OF SAN BERNARDO,*
          . TELEPHONE No. 310-777-7540                       FAx NW 310-777-0373                             SAN BERNARDINO DISTRICT
     ArroRNEY FOR Name). Plaintiff BOBBY WATKINS
  SUPERIOR COURT OF CALIFORNIA, COUNTY or San Bernardino                                                                 JUL 2 & tots
           sTREETA00RF-23 247 West Third St.
         mmoio ADDRESS:
     emrrNoarcomL San Bernardino, 92415
           LoraNcNNAJ&. San Bernardino Justice Center
                                                                                                                           " 41A14:         fil
  CASE NAME:
  Bobby Watkins v. Ama2on.com, Inc.
      CIVIL CASE COVER SHEET                                      Complex Case Designation
         Unlimited           El Limited
                                                            CD Counter 1=1 Joinder                     'A 1 9 2 1 3 AO
                                                                                                   ai lA
         (Amount                    (Amount                                                                  "MOE.
         demanded                   demanded is            Filed with first appearance by defendant
         exceeds $26,000)           $25,000 or less)             (Cal. Rules of Court, rule 3.402)            DEFT:

                                       Items 1-6 below must be completed (see instructFons on page 2,1.
 1 Check one box below for the case type that best describes this case:
    Auto Tort                                            Contract                                    Provisionally Complex Civil Litigallon
                                                        ED Breech of contractAvarranty (06) (Cal. Rules of Court, rules 3.490-3,403)
      P
     Ul l Auto (22)
             Uninsured motorist (46)                     0       Rule 3.740 col/actions (09)               Antrtrustrrtacle regulation (03)
   Othor PVPDMID (Personal Injury/Property              El Other emotions (09)                       I= Construction defect (10)
   Damage/Wrongful Death) Tort                                 I Insurance coverage (18)             =     Mara ban (40)
   ED Asbestos (04)                                              Other contract (37)                        Securities litigation (28)
   E3 Product liability (24)                            Real Romer                                         Environmentelfroxic tort (30)
   =        Medical malpractice (45)                    1- 1 Eminent domain/bWerse                      1 Insurance coverage dialrns a rising frame's
   FTI Other PlYPONVD (23)                                       condemnation (14)                         above rated provisionally oampiax case
                                                                 WrOngfig  eviction (33)                   types (41)
    Non-PI/PI:11WD (Other)Tort
          I Business tortfunfair business practice (07)   r 1    Other real Property (25)           EnforceMent &Judgment
   LJ Civil rights (08)                                 Unlawrul Dotal/3er                                 Enforeernent of tuagment (20)
   1-7 Defamation (13)                                           Commerefal (31)                    Miscellaneous Civil Complaint
   =        Fraud is                                             Rosidantiet (32)                   El RICO (27)


   n
     R      Intellectual properly (19)
            Protesatonal negligence (25)
            Other non-RUPDAND fort (36)
                                                        0        Milos (38)
                                                        Judrelat Review
                                                        1 i Asset forfeiture (05)
                                                                                                    El Other complaint (not specified above) (42)
                                                                                                    laiseetterteout Civil Petition
                                                                                                           Partnership and corporate governance (21)
   ErLet Ioy morn                                       ni Petition re: arbitrabon award (11) ED Other petition (not speo f obeys) (43)
         I Wrongful termination (36)                             Writ of mandate (02)
            other employment (16)                         L,,,1 Other Judicial review (39)
2. This case Li is              LLI is not complex under rule 3 400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. Q        Large number of separately represented parties                d.       Large number of witnesses
   b. E1 Extensive motion practice raising difficult or novel e.El Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve                          In other counties, states, or countries, or In a federal court
   c, 0        Substantial amount of documentary evidence                             Substantial postjudgment judicial supervision
3.   Remedies sought (check all that apply): a.E23 monetary b.r1 nonmerretary; declaratory or injunctive relief                       c. Opunitive
4.   Number of causes of action (speci(y); 2 '
5.   This case 0       IS   Gn is not a class action suit.
6.   If there are any known related cases, file and serve a notice of related case. (           M 15.)
Date: July 24, 2019
Matthew Taylor, Esq.
                                 (TyPE OR PR,NT feAhlg)                                      (SeANATURE CC PARTY C ATTORNEY FOR PARTY)
                                                                       NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small inns cases or cases filed
    under the Probate Code, Family Code, or Welfare and institutions Code). (Cat. Rules of Court, rule '.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et see, of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
Fain Adoeeed fee PANrde(ay the
                                                          CIVIL CASE COVER SHEET                        em RAM, C CO.N.  loos
                                                                                                                            2.30 3.220, 3  *04-3 403.3 r40
 101021C041VII er Csetherres
  C M4710 (Rey Aey1. 2004
                                                                                                             Cel SleA4NcE ce Johend Adydregraton Old   3 re
                                                                                                                                      RIM*. COXer 00 ea per
           Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 9 of 17 Page ID #:13



                                                                                                                                           CM-010
                                     INSTRU, t'IONS ON HOW TO COMPLETE THE CO b .J1SHEET
     To Plaintiffs and Others Filing First Papers. (f you ere filing a first paper (for example, a complaint) in a civil case, you must
    complete and file, along with your first paper, the Civi/ Case Cover Sheet cuittainud on page 1. This information will be used to compile
 . statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
    one box for the case type that hest describes the case. If the case fife both a general and a more specific type of case listed in darn 1,
    check the more specific one. If the case has multiple causes of action. check the box that best indicates the primary cause of action.
    To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
    sheet must be filed only with your initial paper. Failure to file a Cover sheet with the first paper filed in a civil case may subject a party,
    es counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
   To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 Is defined as an action for recovery of money
   awed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
   which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (I) tort
   damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
  attachment. The identification of a case as a rule 3.740 collections case on this form means that H will be exempt from the general
   titre-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
   To Parties in Complex Cases. In complex cases only, parties must also use the CM! Case Cover Sheet to designate whether the
  case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be Indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time of Its first appearance a joinder in the
  plaintiffs designation, a counteedesignation that the case is not complex, or. if the plaintiff has made no designation, a designation that
  the case is complex.                                         CASE TYPES AND EXAMPLES
  Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
         Auto (22)-Personal Injury/Property             Breach of CorrtracteNarranty (06)             Rules of Court Rules 3.400-3.40.3)
                DamageMfrongful Death                         Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
        Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (101
                case Involves an uninsured                            or wrongful eviction)                  Orrin% involving Mass Tort (401
               motorist claim subject to                      Contract/Warranty Breacti-Seller               Securities Litigation (28)
               arbitration, check this item                      Plaintiff (not fraud or negligence)         Environmental/Toxic Toll (30)
               instead ofAuto)                               Negligent Breach of Contract)                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                                Warranty                                        (ari.sfng nom provisionally complex
 Property Demape/Wriongful Death)                            Other Breach of CoatractNearrenty                   case type listed above) (41)
 Tort                                                  Colleclions   (e.g., money   owed,  open        Enforcement       of Judgment
        Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
              Asbosbos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
              Asbestos Personal Injury/                      Other Promissory Noln/Collessicars                        County)
                    Wrongful Death                               Case                                            Confession of Judgment (non-
        Product Liability (not asbestos or             Insurance Coverage (not provisionally                          domestic relations)
              toxiotenvironmental) (24)                      complex) (18)                                       Sister State Judgment
       Medical Malpractice (45)                              Auto Subrogation                                    Administrative Agency Award
             Medical Malpractice-                            Other Coverage                                         (net unpaid taxes)
                    Physicians 8 Surgeons              Clear Contract (37)                                       Pefition/Certification of Entry of
             Other Professional Health Care                  Contractual Fraud                                      Judgment on Unpaid Taxes
                   Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                  Real Property                                                      Ca
       Other PI/PDNYO (23)
             Premises Liability (e.g., slip            Eminent Domain/inverse                         Miscellaneous Civil Complaint
                   and fall)                                Condemnation (14)                               RICO (27)
            Intentional Bodily Injury/POMO             Wrongful Eviction (33)                               Other Complaint (not specified
                   (e.g., assault, vandalism)                                                                   above) (42)
                                                       Other Reel Properly (e.g., quiet title) (28)
            Intentional Infliction of                                                                           Declaratory Relief Only
                                                            Writ of Possession of Real Property
                   Emotional Distress                                                                           Injunctive Relief Only (non-
                                                            Mortgage Foreclosure
            Negligent Infliction of                        Quiet Title
                                                                                                                     harassment)
                   Emotional Distress                       Other Reel Property (not eminent                    Mechanics Liam
            Other PI/PDNVO                                  domain, landlordhenent, or                          Other Commercial Complaint
NorePt/PD/We (Other) Tort                                  foreclosure)                                              Case (non-tott/non-complax)
                                                  Untawful,Detsiner                                             Other Civil Complaint
       Busineas Torteheair Business                                                                                 (non-forty on-complex)
          Practice (07)                               Goiernardal (3 T)
       Civil Rights (e.g., discrimination,                                                            Miscellaneous Civil Petition
                                                      Residential (32)                                     Partnership and Corporate
           false arrest) (not civil                   Drugs (3B) (tithe case involves illegal
           harassment) (08)                                                                                     Governance (21)
                                                           drugs, check this Item; othargse,               Other Petition (not specified
      Defamation (e.g., slander, Ithel)                   report as Commarole! or     Rasidentian
             (13)                                                                                              above) (43)
                                                 Judicial Review                                               Civil Harassment
      Fraud (16)                                      Asset Forfeiture (05)
      Intellectual Property (19)                                                                               Workplace Violence
                                                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
      Professional Nog figence (.213)                 Writ of Mandate (02)
          Legal Malpractice                                                                                         Abuse
                                                          Writ-Administrative Mandamus                         Election Contest
          Other Professional Malpractice                  Writ-Mandamus on limited Court                       Petition for Name Change
                 pot medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PUFTWVD Tort (35)                         Writ-Other Limited COurt Case
Employment                                                                                                          Claim
                                                               Review                                          Other Civil Petition
      Wrongful Termination (36)                      Other Judicial Review (39)
      Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010 [Rev July 1. 2007)                                                                                                               Rog* 2 012
                                                    CIVIL CASE COVER SHEET
      Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 10 of 17 Page ID #:14




                                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


  BOBBY WATKINS                                                            CASE    NcPIV DS t 9 2 1 3 4 0
                                      VS.                                  CERTIFICATE OF ASSIGNMENT

  AMAZON.COM, iNC.

 A civil action or proceeding presented for tiling must be accompanied by this Certificate. If the ground is the
 residence of a party, name and residence shall be stated.

 The undersigned declares that the above-entitled matter is fled for proceedings in the
 San Bernardino din= Center   District of the Superior Court under Rule 404 of this court for the
 checked reason-
         171 General              0 Collection

                             Nature of Action      Ground
  ❑oa000aa o❑mrnma000❑




                          1. Adoption             Petitioner resides within the district
                          2. Conservator          Petitioner or conservatee resides within the district.
                          3. Contract             Performance in the district is expressly provided for.
                          4. Equity               The cause of action arose within the district.
                          5. Eminent Domain       The property is located within the district.
                          6. Family Law           Plaintiff, defendant, petitioner or respondent resides within the district.
                          7. Guardianship         Petitioner or ward resides within the district or has property within the district.
                          8. Harassment           Plaintiff, defendant, petitioner or respondent resides within the district.
                          9. Mandate              The defendant functions wholly within the district.
                         10. Name Change          The petitioner resides within the district.
                         11. Personal Injury      The Injury occurred within the district.
                         12. Personal Property    The property is located within the district.
                         13. Probate              Decedent resided or resides within the district or had property within the
                                                  district.
                         14.   Prohibition        The defendant functions wholly within the district.
                         15.   Review             The defendant functions wholly within the district.
                         16,   Title to Real Property
                                                  The property is located within the district.
                         17.   Transferred Action The lower court is located within the district.
                         18.   Unlawful Detainer  The property is located within the district.
                         19.   Domestic Violence  The petitioner, defendant, plaintiff or respondent resides within the district.
                         20.   Other
                         21.   THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
The address of the accident, performance, party, detention, place of business, or other factor which qualifies
this case for filing in the above-designed district IS:
  Amazon Fulfillment Center                                                              2125 San Bernardino Ave.
  NAME - IHDtCATE TTTLE OR OTHER QUALIFYING FACTOR                                       ADDRESS
  San Bernardino                                                         CA                                     92408
  CITY                                                                   STATL                                  ZIP C rif

I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was executed
on July 24. 2019                        at Los Angeles                                                  . California




                                                                                           noltffe of Affarn-ap"arly


                                                 CERTIFICATE OF ASSIGNMENT
13-16503-360, Rev 06-2014
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 11 of 17 Page ID #:15

                                       (
                                                L



     1
     Martin K. Deniston, Esq. (SBN 106737)
     Benjamin A. Davis, Esq. (SBN 255375)                                         FILED
  2 WILSON, ELSER, MOSKOWITZ,                                                   SUPERIOR COURT
                                                                         COUNTY OF SAN BERNARDINO
         EDELMAN & DICKER LLP                                             SAN BFFINARDINO DISTRICT
  3 555 South Flower Street, Suite 2900
     LoS Angeles, California 90071                                                   OCT 9 1 2019
    -Te-16-15h-olle (21-3)-4437--5100- -
     Facsimile: (213) 443-5101                                          BY   (,1/.          —4c/1
                                                                                              -(r:ow-apt
  5                                                                                      .tfst_itqcypiot,   HUFF;
     Attorneys for Defendant,
  6 AMAZON.COM SERVICES, INC.
     (Erroneously sued as Amazon.com, Inc.)
  7
  8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9                                        COUNTY OF SAN BERNARDINO
 10
 II      BOBBY WATKINS, an individual,                          Case No: C1V DS 1921340
 12                                                             [Hon. Michael A. Sachs, Dept. S-28]
                          Plaintiff,
 13                                                             AMAZON.COM SERVICES; INC.'s
                 v.                                             ANSWER TO PLAINTIFF'S
 14                                                             COMPLAINT FOR DAMAGES
         AMAZON.COM, INC., and Does Ito 25,
 15      inclusive,
                                                                Complaint Filed: July 25, 2019
 16                       Defendants.                           Trial Date:      None
 17
 18
 19               Defendant AMAZON.COM SERVICES, INC. (hereinafter "Amazon's), erroneously
 20      sued as Amazon.com, Inc., answers the unverified Complaint of Plaintiff BOBBY WATKINS
21       (hereinafter "Plaintiff') and respOnds and alleges as follows:
22                                               GENERAL DENIAL
23               1.       Pursuant to the provisions    of California Code of Civil Procedure § 431.30,
24       Amazon generally denies each and every allegation in the Complaint, and further denies that
25       Plaintiff has been injured and/or damaged in the amounts therein or in any other amount or at all
26       by Plaintiff is entitled to recover damages of any kind in any amount from. Amazon.
27       ///
28       ///

                                                            1
               DEFENDANT AMAZON.CQM SERVICES, INC'S ANSWER To PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 12 of 17 Page ID #:16




     1                                SEPARATE AFFIRMATIVE DEFENSES
     2                                    FIRST AFFIRMATIVE DEFENSE
     3                                     (Failure to State Cause of Action)
                  - 2: -    Amazon- is informed-and-believes and based-thereon-alleges, that the-Complaint,
 5        and each and every cause of action contained therein, fail to allege facts sufficient to state a

 6        cause   of action against Amazon.
 7                                      SECOND AFFIRMATIVE DEFENSE

 8                                              (Statute of Limitations)

 9                 3.      Amazon is informed and believes and based thereon alleges, that the Complaint,
10       and each and every cause of action therein, are barred by the applicable statute of limitations
11       including, but not limited to, those set forth in California Code of Civil Procedure Sections
12       335.1, 338, 339 and 340.
13                                       THIRD AFFIRMATIVE DEFENSE
14                                                  (No Standing)
15                4,       Amazon is informed and believes and based thereon alleges, that Plaintiff does
16       not have standing to assert a claim for damages against Amaon, in whole, or in part.
17                                     FOURTH AFFIRMATIVE DEFENSE
18                                      (Comparative Fault of Third Parties)
19                5.       Amazon is informed and believes and based thereon alleges, that any injuries
20       allegedly sustained by Plaintiff were either wholly or in part negligently caused by persons,

21       firms, corporations, or entities other than Amazon, and that said negligence is either imputed to
22       Plaintiff, by reason of the relationship of said parties to Plaintiff, and/or said negligence
23       comparatively reduces the percentage of negligence, if any, attributed to Amazon.
24                                      FIFTH AFFIRMATIVE DEFENSE
25                                            (Contributory Negligence)
26                6.       Amazon is informed and believes and based thereon alleges, that the injury,
27       damage or loss, if any, sustained by Plaintiff was proximately caused and contributed to by the
28       carelessness, negligence or fault of Plaintiff, his agents, representatives, assigns and/or

                                                          2
             DEFENDANT AMAZON.C9M SERVICES, INC'S ANSWER T9 PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 13 of 17 Page ID #:17




     1    employees, and that same were careless and negligent with respect to the liabilities, losses
     2    and/or damages alleged in the Complaint. Accordingly, if Plaintiff is entitled to recover for any
     3    of the liabilities, losses and/or damages alleged against Amazon, such recovery should be
 4        rediaced—to- the extent -that such liabilities, --losses and/or- damages-- are attributable to _the
 5        negligence of Plaintiff or its agents, representatives, assigns and/or employees.
 6                                      SIXTH AFFIRMATIVE DEFENSE
 7                                        (Intervening/Superseding Acts)
 8               7.      Amazon is informed and believes and based thereon alleges, that if Plaintiff was

 9       damaged in any manner whatsoever, that said damage, if any, was a direct and proximate result
10       of intervening and superseding acts on the part   of other persons, and not Amazon, and that such
11       intervening and superseding acts of said other persons bar recovery herein on behalf of Plaintiff,
12                                   SEVENTH AFFIRMATIVE DEFENSE
13                                                 (Trivial Defect)
14               8.     Amazon is informed and believes and based thereon alleges, that Amazon is
15       excused from liability for a dangerous condition on the premises, if any, because at the time of
16       the subject accident the condition was a trivial defect.
17                                    EIGHTH AFFIRMATIVE DEFENSE
18                                        (Open and Obvious Condition)
19              9.      Amazon is informed and believes and based thereon alleges, that that Amazon is
20       excused from liability for a dangerous condition on the premises, if any, because the dangerous
21       condition was open, obvious and known to Plaintiff prior to the subject accident.
22                                    NINTH AFFIRMATIVE DEFENSE
23                                (Knowledge of Danger/Assumption of Risk)
24              10.     Amazon is informed and believes and thereon alleges, that at the time of the

25       subject accident the dangerous condition on the premises, if any, was known to Plaintiff who
26       understood the degree of risk involved and thereafter voluntarily assumed such risk.
27
28

                                                          3
             DEFENDANT AMAZON,COM SERVICES, INC'S ANSWER TQ PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 14 of 17 Page ID #:18




     1                                 TENTH AFFIRMATIVE DEFENSE
 2                                    (Lack of Actual or Constructive Notice)
 3               11.     Amazon is informed and believes and based thereon alleges, that Amazon did not

 4-      have actual or constructive notice of the -dangerous condition5-if any, -on --the premises for a

 5       sufficient time prior to the subject accident within which measures could have been taken to
 6       protect against the dangerous condition, if any.
 7                                  ELEVENTH AFFIRMATIVE DEFENSE
 8                                       (Natural Geography of Location)
 9               12.    Amazon is informed and believes and based thereon alleges, that the injuries
10       alleged in the Complaint were solely caused by the natural condition present at the subject
11       geographical location which no one could reasonably be expected to anticipate and to whose
12       effect could not be prevented by the exercise of prudence, diligence and care.
13                                  TWELFTH AFFIRMATIVE DEFENSE
14                                                 (Contribution)
15              13.     Amazon is informed and believes and based thereon alleges, that Amazon is
16       entitled to a right of contribution from all other parties and persons whose negligence
17       contributed to the happening of the claimed incidents or alleged injuries and damages if Plaintiff
18       should obtain a judgment against Amazon.
19                                THIRTEENTH AFFIRMATIVE DEFENSE
20                                                  (Indemnity)
21              14.     Amazon is informed and believes and based thereon alleges, that Amazon is
22       entitled to a right of indemnification by apportionment against all other parties and persons
23       whose negligence contributed to the happening of the claimed incidents or the alleged injuries
24       and damages if Plaintiff should obtain a judgment against Amazon.
25                               FOURTEENTH AFFIRMATIVE DEFENSE
26                             (No Vicarious Liability/Independent Contractor)
27              15.    Amazon is informed and believes and based thereon alleges, that Plaintiff was an
28       employee of Lazer Spot, Inc., who is an independent contractor by agreement with Amazon,

                                                          4
             DEFENDANT AMAZON,COM SERVICES, INC'S ANSWER TO PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 15 of 17 Page ID #:19




     1    and who was entirely responsible for the manner and means by which it fulfilled its services
 2        under that agreement and was wholly responsible for maintaining the safety of the conditions of
 3        the flooring where Plaintiff alleged he slipped and fell. Accordingly, Amazon cannot be held
 4        liable, or vicariously liable,-under-the respondeat- superior-doctrine; or otherwise, or at_all.
 5                                   FIFTEENTH Alf FIRMATIVE DEFENSE
 6                                                (Failure to Mitigate)
 7               16.     Amazon is informed and believes and based thereon alleges, that Plaintiff is
 8       barred and precluded from recovery in this action due to his own failure to act promptly and
 9       expeditiously to mitigate his damages, if any.
10                                   SIXTEENTH AFFIRMATIVE DEFENSE
11                                                      (Waiver)
12               17.     Amazon is informed and believes and based thereon alleges, that Plaintiff has
13       waived any and all claims that he has or may have against Amazon.
14                                SEVENTEENTH AFFIRMATIVE DEFENSE
15                                                      (Ladies)
16               18,     Amazon is informed and believes and based thereon alleges, that any and all
17       claims Plaintiff may have against Amazon are barred by the doctrine of laches.
18                                 EIGHTEENTH AFFIRMATIVE DEFENSE
19                                        (Reserved Affirmative Defenses)
20               19.     Amazon alleges that it currently has insufficient information upon which to form
21       a belief as to whether it may have additional and currently unstated affirmative defenses.
22       Therefore, Amazon reserves its right to assert additional affirmative defenses in the event

23       discovery indicates that they would be appropriate.
24               WHEREFORE, Defendant AMAZON FULFILLMENT SERVICES, INC.
25       prays as follows:

26                      1.      That Plaintiff take nothing by way of the Complaint;
27                      2.      For dismissal of the Complaint with prejudice, and/or for judgment in
28                              favor of Amazon and against Plaintiff;

                                                            5
             DEFENDANT AMAZON.COM SERVICES, INC'S ANSWER TO PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 16 of 17 Page ID #:20




 1                     3.     For costs of suit; and
 2                     4.     For such further relief as the court may deem just and proper.
 3
 4   Datdd: October 21;2019 -                      - -------- -          ELSER,-MOSKOWITZ,
                                                                     EDELMAN & DICKER LLP
 5
 6
                                                              By:
 7                                                                Martin K. Deniston
                                                                  Benjamin A. Davis
 8                                                                Attorneys for Defendant,
                                                                  AMAZON.COM SERVICES, INC.
 9
10
11
12                                     REQUEST FOR JURY TRIAL
13              Defendant AMAZON.COM SERVICES, INC. requests a trial by jury for all issues so
14   triable.
15
16   Dated: October 21, 2019                                      WILSON, ELSER, MOSKOWITZ,
                                                                    EDELMAN & DICKER LLP
17
18
                                                           By:
19                                                                Martin K. Deniston
                                                                  Benjamin A. Davis
20                                                                Attorneys for Defendant,
                                                                  AMAZON.COM SERVICES, INC.
21
22
23
24
25
26
27
28

                                                          6
          DEFENDANT AMAZON.COM SERVICES, INC'S ANSWER TO PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
Case 5:19-cv-02091 Document 1-1 Filed 10/31/19 Page 17 of 17 Page ID #:21




                                                    PROOF OF SERVICE
  2                                      Watkins v. Amazon.com, Inc., et al.
                              San Bernardino Superior Court, Case No. CIV DS 1921340
 3                                   Attorneys for Defendant Amazon,com, Inc.
                                             Our File No, 22081.00003
 .4--
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 6             I am employed in the County of Los Angeles, State of California. I am over the age of
        18 and not a party to the within action; my business address is 555 South Flower Street, Suite
 7      2900, Los Angeles, California 90071.
 8              On October 21, 2019, I served the foregoing document described as
 9      AMAZON.COM SERVICES, INC.'S ANSWER TO COMPLAINT; REQUEST FOR
        JURY TRIAL
10
        by placing true copy(ies) thereof enclosed in sealed envelopes addressed as follows:
11
                Matthew Taylor
12              VAZIRI LAW GROUP, APC
13              5757 Wilshire Boulevard, Suite 670
                Los Angeles, California 90036
14              rntaylor@vazirilaw.com
                T: (310) 777-7540
15
              by U.S. Mail. I am "readily familiar" with my firm's collection and processing correspondence for
16            mailing. Under that practice it would be deposited with U.S. postal service on that same day with postage
              thereon fully prepaid at Los Angeles, California in the ordinary course of business. I am aware that on
17            motion of the party served, service is presumed invalid if postal cancellation date or postage meter date is
              more than one day after date of deposit for mailing in affidavit.
18            by Overnight - Federal Express pickup from our office.
              by personal delivery to offices of addressees.
19            by facsimile to offices of addresses.
20            by e-mail or Electronic Transmission. I caused said document to be electronically filed and served via a
              court approved electronic filing service provider (EFSP) • 12] [Nationwide Legal] Q [One Legal], 0
21 F          [First Legal],
              by e-mail. I caused said document to be e-mailed to the parties.
22
23               I declare under penalty of perjury under the laws of the State of California that the above
        is true and correct. Executed on October 21, 2019, at Los Angeles, California,
24
25
26                                                           Kimberly Bafdales
27
28

                                                                 7
            DEFENDANT AMAZON.COM SERVICES, INC'S ANSWER TQ PLAINTIFF'S COMPLAINT; REQUEST FOR JURY TRIAL
